          Case 1:20-cv-11283-DPW Document 6 Filed 07/08/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                Plaintiffs,

        v.

 UNITED STATES DEPARTMENT OF
                                                      Civil Action No. 1:20-cv-11283
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                Defendants.


   DECLARATION OF FELICIA H. ELLSWORTH IN SUPPORT OF PLAINTIFFS’
           MOTION FOR TEMPORARY RESTRAINING ORDER

I, Felicia H. Ellsworth, hereby declare:

        1.     I am a member in good standing of the bar of the Commonwealth of

Massachusetts and this Court, and am a partner at the law firm of Wilmer Cutler Pickering Hale

and Dorr LLP. I represent Plaintiffs President and Fellows of Harvard College and the

Massachusetts Institute of Technology in the above-captioned matter. I submit this declaration

in support of Plaintiffs’ Motion for a Temporary Restraining Order.

        2.     Attached hereto as Exhibit 1 is a true and correct copy of a document entitled

Broadcast Message: Coronavirus Disease 2019 (COVID-19) and Potential Procedural

Adaptations for F and M Nonimmigrant Students, issued by the Student and Exchange Visitor
           Case 1:20-cv-11283-DPW Document 6 Filed 07/08/20 Page 2 of 2



Program of the United States Immigration and Customs Enforcement (“SEVP”), and dated March

9, 2020.

        3.    Attached hereto as Exhibit 2 is a true and correct copy of a document entitled

COVID-19: Guidance for SEVP Stakeholders, issued by SEVP, and dated March 13, 2020.

        4.    Attached hereto as Exhibit 3 is a true and correct copy of a document entitled

Broadcast Message: COVID-19 and Fall 2020, issued by SEVP, and dated July 6, 2020.



       I declare under penalty of perjury that the foregoing is true and correct.


Executed this 8th day of July, 2020, in Boston, Massachusetts.

                                                              /s/ Felicia H. Ellsworth
                                                             Felicia H. Ellsworth (BBO #665232)
                                                             WILMER CUTLER PICKERING
                                                                 HALE AND DORR LLP
                                                             60 State Street
                                                             Boston, MA 02109
                                                             Tel.: (617) 526-6687
                                                             Fax: (617) 526-5000
                                                             felicia.ellsworth@wilmerhale.com

                                                             Attorney for President and Fellows
                                                             of Harvard College and
                                                             Massachusetts Institute of
                                                             Technology




                                               -2-
